AILSHIE, J.
The appeal in this case is under the same conditions and on substantially the same state of facts as the case of Parsons v. Joe Wrble, ante, p. 695, 123 Pac. 638, just decided. The cases were consolidated on the hearing and it was stipulated and agreed that the decision in the one case should follow the decision of the other. For the reasons stated in Parsons v. Joe Wrble, and upon the authority of that case, the judgment in this case will be affirmed, and it is so ordered. Costs awarded in favor of the respondent.
Stewart, C. J., and Sullivan, J., concur.